DETAILED ACTION

The amendment filed on September 24, 2021 has been entered.

Claim Objections
Claims 1, 2, and 4-15 stand/are objected to because of the following informalities:
In claim 1, line 3, an article (e.g., “a”) is missing before “front side”; in line 16, the recitation “or a wrist” is not sufficiently clear as to whether it refers to “interference” or “palm holding”, and it is suggested to insert --with-- after “or” or the like for clarity; in line 17, the recitation “configured that” is awkward and it seems that --such-- should be inserted before “that”.
In claim 2, line 17, the recitation “configured that” is awkward and it seems that      --such-- should be inserted before “that”.
Additionally, dependent claims 8 and 13 are objected to as depending from a cancelled claim. These claims are the same as the corresponding ones of those that depend from the other independent claims, and so claims 8 and 13 have not been further treated on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 9-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 21-22, the recitation “the corner of the holding part” lacks antecedent basis, and the recitation “the holding part” lacks antecedent basis and is vague and indefinite as to what it refers (i.e., the holding part of what?); in line 23, the recitations “an inner side” and “an outer side” are vague and indefinite as to what they refer (i.e., the inner/outer side of what?).
In claim 2, lines 21-22, the recitations “an inner side” and “an outer side” are vague and indefinite as to what they refer (i.e., the inner/outer side of what?).
In claim 4, lines 19-20, the recitation “the gripping part” lacks positive antecedent basis, and the recitation “with respect to the center in the lateral direction of the gripping part of the top handle” is vague and indefinite as to what it refers (i.e., to what feature(s) does this recitation pertain?).
In claim 5, line 21, the recitation “the gripping part” lacks positive antecedent basis, and in lines 20-21 the recitation “with respect to the center in the lateral direction of the gripping part of the top handle” is vague and indefinite as to what it refers (i.e., to what feature(s) does this recitation pertain?).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-10, and 13-15 stand rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Haneda et al., U. S. Pub. No. 2015/0375416 (hereafter referred to as “Haneda ‘416”; wherein this reference is an equivalent to European Publication 2 952 306, which is reference D1 in the above-referenced search report).
Regarding claims 1, 4, and 5 and the claims dependent therefrom, Haneda ‘416 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a body case (e.g., 11);
a work tool (e.g., 22) protruding forward from a front side with respect to the body case;
a motor (e.g., 23) operably connected to the work tool to drive the work tool; and
a battery (e.g., 31) to supply electric power to the motor, wherein the motor is accommodated in the body case,
a top handle (e.g., 12) is extended in a longitudinal direction at an upside with respect to the body case (note: this limitation is not included in claim 4),
a side handle (e.g., 14) is provided at one (e.g., the left side surface) of a right side surface and a left side surface of the body case,
the battery is detachably mounted in a battery part formed behind the top handle (e.g., see paragraph 0037; see Figs. 1, 2,  4, 17(a)), and
an interference reduction part (e.g., see Figs.1, 2, 17(a), located in the area of the battery in the region of reference numeral 24) is formed behind the top handle to reduce interference with a palm holding the top handle or with a wrist, 
[for claim 1] wherein the interference reduction part (e.g., see Figs. 1-5, 17(a)) is configured that an upper end part of a part of the body case (e.g., the rightmost upper end of the part contacted by the lead line of 24 as viewed in Figs. 1 and 2), facing a front surface of the battery (e.g., a left-facing surface of 31 as viewed in Figs. 1 and 2), is positioned lower (e.g., when the saw in Figs. 1 and 2 is rotated appropriately; e.g., rotated clockwise relative to the view shown in Fig. 2) than an upper end part of the top handle (e.g., the rightmost upper end part which contacts the leftmost portion of the part contacted by the lead line of 24 as viewed in Figs. 1 and 2), at a corner (e.g., the uppermost corner located generally between the lead lines for numerals 24 and 30 as viewed in Fig. 1) between a front surface of the battery part and the other of the right side surface and the left side surface (e.g., see Fig. 17(a), the right-hand side, which is furthest into the page in this view), and an upper end part of the corner of the holding part is formed with an inclined surface (e.g., the portion between the rightmost end of the gripping part of the handle and the rightmost upper end of the part contacted by the lead line of 24 as viewed in Figs. 1 and 2) gradually reduced in height from an inner side to an outer side in the lateral direction (e.g., this portion is reduced in height by a rounded contour moving from its center to either side as viewed in Fig. 1);
[for claim 4] wherein the interference reduction part (e.g., see Figs. 11(a), 11(b)) is formed by the battery (e.g., the upper occurrence of 31) mounted in the battery part (e.g., the part to which 31 is attached as viewed in Fig. 11(a)) so as to have a front end part thereof (e.g., the upper left side of the battery 31 as viewed in Fig. 11(a), specifically the upper left corner thereof as viewed in Fig. 11(b)) positioned at a side (e.g., the left side as viewed in Fig. 11(b)) closer to the one (e.g., the left side) of the right side and the left side with respect to a rear end part thereof (e.g., the lower right side of the battery 31 as viewed in Fig. 11(a), specifically the lower right corner thereof as viewed in Fig. 11(b), wherein the upper left corner of 31 is closer to left side than the lower right corner of 31), with respect to the center in the lateral direction of the gripping part of the top handle (e.g., the vertical axis line indicated by Cw as viewed in Fig. 11(b));
[for claim 5] wherein the interference reduction part (e.g., see Figs. 11(a), 11(b)) is formed by the battery (e.g., the upper occurrence of 31) mounted in the battery part (e.g., the part to which 31 is attached as viewed in Fig. 11(a)) so as to have an upper end part thereof (e.g., the upper left side of the battery 31 as viewed in Fig. 11(a), specifically the upper left corner thereof as viewed in Fig. 11(b)) positioned at a side (e.g., the left side as viewed in Fig. 11(b)) closer to the one (e.g., the left side) of the right side and the left side with respect to a rear end part thereof (e.g., the lower right side of the battery 31 as viewed in Fig. 11(a), specifically the lower right corner thereof as viewed in Fig. 11(b), wherein the upper left corner of 31 is closer to left side than the lower right corner of 31) with respect to the center in the lateral direction of the gripping part of the top handle (e.g., the vertical axis line indicated by Cw as viewed in Fig. 11(b));
[claims 6, 9, 10 (from 1, 4, 5, respectively)] wherein the battery part is inclined such that an upper part thereof is positioned posterior to a lower part thereof (e.g., each battery of Haneda ‘416 is inclined as shown in Figs. 2, 11(a));
[claims 11, 14, 15 (from 1, 4, 5, respectively)] wherein an upper end part of the battery is positioned above an upper end edge of a rear end part of the top handle (e.g., see the upper battery as shown in Fig. 2; see also Fig. 15).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, and 12 stand rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haneda et al., Haneda ‘416”; wherein this reference is an equivalent to European Publication 2 952 306, which is reference D1 in the above-referenced search report).
Haneda ‘416 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including all of the claim as described above, which is the same or substantially the same as claims 1, 4, and 5 except for the last paragraph as follows:
[for claim 2] wherein the interference reduction part (e.g., see Figs. 1, 2, 6) is configured that a recess (e.g., the elongated recess below the surface contacted by lead line of 35 as viewed in Fig. 6, which is located at a top as viewed in Figs. 1, 2) is formed on an upper part of the front surface of the battery (e.g., the upper surface of 32 as viewed in Fig. 6) with respect to the front surface of the battery, at a corner (e.g., the upper right corner at the top of 32 as viewed in Fig. 6) between the front surface of the battery and the other (e.g., right) of the right side surface and the left side surface, and an inclined surface (e.g., the curved portion of the upper right part of 32 as viewed in Fig. 6) is formed which is gradually reduced in height from an inner side to an outer side in the lateral direction at an upper end part of the corner (e.g., this portion is reduced in height by a rounded contour moving from its center to either side as viewed in Fig. 6);
[claim 7 (from 2)] wherein the battery part is inclined such that an upper part thereof is positioned posterior to a lower part thereof (e.g., each battery of Haneda ‘416 is included as shown in Figs. 2, 11(a));
[claim 12 (from 2)] wherein an upper end part of the battery is positioned above an upper end edge of a rear end part of the top handle (e.g., see the upper battery as shown in Fig. 2).
	In the alternative, it applicant’s position is that the interference reduction part of Haneda ‘416 does not show the recess as claimed in claim 2, applicant’s attention is drawn to the fact that, starting from Haneda ‘416, if the skilled person wants to improve the ergonomics of an electric power work device, he will come to the solution of making a battery with a shape corresponding to the position of the arms of the user. Therefore, providing a recess as claimed in claim 2 belongs to the common knowledge of the skilled person and is an obvious measure that does not require any technical adaptation, since it is an alternative design for which no special technical effect can be expected.

Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive.
In the second paragraph on page 13 of the subject response regarding claim 1, applicant argues:
Specifically in regard to claim 1, Haneda does not disclose "an upper end part of a part of the main case, facing a front surface of the battery, is positioned lower than an upper end part of the top handle, at a corner between a front surface of the battery part and the other of the right side surface and the left side surface". Further, Haneda does not disclose "an upper end part of the corner of the holding part is formed with an inclined surface gradually reduced in height from an inner side to an outer side in the lateral direction".

The Examiner respectfully disagrees with applicant’s analysis. First, it is respectfully submitted that the invention is directed to a chain saw which is movable to an infinite number of positions, including during its use. Therefore, the saw of Haneda ‘416 is positionable such that the first argued limitation of claim 1 above is met as further explained in the corresponding prior art rejection. Second, it is respectfully submitted that the saw of Haneda ‘416 includes rounded contours that meet the second argued limitation of claim 1 above as further explained in the corresponding prior art rejection.
In the paragraph bridging pages 13-14 of the subject response regarding claim 2, applicant argues:
As to claim 2, claim 2 has been limited by way of amendment to "an inclined surface [that] is formed which is gradually reduced in height from an inner side to an outer side in the lateral direction at an upper end part of the corner". The foregoing cannot be found in Haneda.

The Examiner respectfully disagrees with applicant’s analysis and respectfully submits that the saw of Haneda ‘416 includes rounded contours that meet the argued limitation of claim 2 above as further explained in the corresponding prior art rejection.
In the second paragraph on page 14 of the subject response regarding claims 4 and 5, applicant argues:
As to claims 4 and 5, Figure 11 of Haneda appears to disclose only 
that a center of gravity of the battery packs (element 31) is offset to the right side, and does not disclose "a front end part thereof positioned at a side closer to the one of the right side and the left side with respect to a rear end part thereof'. Haneda does not disclose a positional relationship between the rear end part of the front end part of the battery. To make the foregoing distinction clear, Applicants have amended claims 4 and 

The Examiner respectfully disagrees with applicant’s analysis and respectfully submits that the saw of Haneda ‘416 includes rounded contours that meet the argued limitation of claims 4 and 5 above as further explained in the corresponding prior art rejection.
	Therefore, for at least the reasons described above, it is respectfully submitted that the prior art rejection(s) must be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 26, 2022